IN THE COURT OF APPEALS OF TENNESSEE
                            AT KNOXVILLE
                                  August 13, 2007 Session

RONDAL AKERS ET AL. v. BUCKNER-RUSH ENTERPRISES, INC. ET AL.

                    Appeal from the Circuit Court for Bradley County
           Nos. V-02-0620, V-02-623, and V-02-624   W. Neil Thomas, III, Judge



                  No. E2006-01513-COA-R3-CV Filed November 21, 2007



CHARLES D. SUSANO , JR., J., concurring in part and dissenting in part.

        For the reasons stated in my separate opinion, concurring in part and dissenting in part, in
the case of Robert H. Crawford, Sr. et al. v. J. Avery Bryan Funeral Home, Inc. et al., No. E2006-
00987-COA-R3-CV (Tenn. Ct. App. E.S., filed November 21, 2007), I respectfully dissent from so
much of the majority opinion as affirms the dismissal of the complaints filed by Rondal D. Akers,
Jr., Lucinda Akers, Donna Burns, Susan Hall, Doyle Harden, Ricky Harden, Sandra Fogle, Mollie
C. Denton, and Elaine Waldron, against the individuals and entities directly associated with the
operation of Tri-State Crematory, as to the claims in those complaints alleging outrageous
conduct/infliction of emotional distress. In all other respects, I concur in the majority opinion.




                                                     _______________________________
                                                     CHARLES D. SUSANO, JR., JUDGE